Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S. $3,000,000,000

FIVE-YEAR REVOLVING CREDIT AGREEMENT

Dated as of May 18, 2012

Among

KRAFT FOODS GROUP, INC.,

and

KRAFT FOODS INC., as Guarantor,

and

THE INITIAL LENDERS NAMED HEREIN

and

JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC,

as Co-Administrative Agents

and

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

and

CITIBANK, N.A.

and

THE ROYAL BANK OF SCOTLAND plc,

as Co-Syndication Agents

and

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

and

RBS SECURITIES INC.,

as Joint Bookrunners

and

J.P. MORGAN SECURITIES LLC

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC.,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions and Accounting Terms   

SECTION 1.01 Certain Defined Terms

     1   

SECTION 1.02 Computation of Time Periods

     14   

SECTION 1.03 Accounting Terms

     14    ARTICLE II    Amounts and Terms of the Advances   

SECTION 2.01 The Pro Rata Advances

     14   

SECTION 2.02 Making the Pro Rata Advances

     14   

SECTION 2.03 Repayment of Pro Rata Advances

     16   

SECTION 2.04 Interest on Pro Rata Advances

     16   

SECTION 2.05 Additional Interest on LIBO Rate Advances

     17   

SECTION 2.06 Conversion of Pro Rata Advances

     17   

SECTION 2.07 The Competitive Bid Advances

     18   

SECTION 2.08 LIBO Rate Determination

     22   

SECTION 2.09 Fees

     23   

SECTION 2.10 Optional Termination or Reduction of Commitments and Extension of
Termination Date

     23   

SECTION 2.11 Optional Prepayments of Pro Rata Advances

     25   

SECTION 2.12 Increased Costs

     25   

SECTION 2.13 Illegality

     26   

SECTION 2.14 Payments and Computations

     27   

SECTION 2.15 Taxes

     28   

SECTION 2.16 Sharing of Payments, Etc.

     31   

SECTION 2.17 Evidence of Debt

     31   

SECTION 2.18 Commitment Increases

     32   

SECTION 2.19 Use of Proceeds

     33   

SECTION 2.20 Defaulting Lenders

     33    ARTICLE III    Conditions to Effectiveness and Lending   

SECTION 3.01 Conditions Precedent to Effectiveness

     34   

SECTION 3.02 Initial Advance to Each Designated Subsidiary

     35   

SECTION 3.03 Conditions Precedent to Each Pro Rata Borrowing

     36    SECTION 3.04 Conditions Precedent to Each Competitive Bid Borrowing
     36   

 

-i-



--------------------------------------------------------------------------------

     Page   ARTICLE IV    Representations and Warranties   

SECTION 4.01 Representations and Warranties of Kraft Foods Group

     37    ARTICLE V    Covenants   

SECTION 5.01 Incorporation of Kraft Foods Covenants by Reference

     39   

SECTION 5.02 Affirmative Covenants

     39   

SECTION 5.03 Negative Covenants

     41    ARTICLE VI    Events of Default   

SECTION 6.01 Events of Default

     42   

SECTION 6.02 Lenders’ Rights upon Event of Default

     44    ARTICLE VII    The Administrative Agent   

SECTION 7.01 Authorization and Action

     45   

SECTION 7.02 Administrative Agent’s Reliance, Etc.

     45   

SECTION 7.03 The Administrative Agent and Affiliates

     46   

SECTION 7.04 Lender Credit Decision

     46   

SECTION 7.05 Indemnification

     46   

SECTION 7.06 Successor Administrative Agent

     47   

SECTION 7.07 Co-Administrative Agents, Co-Syndication Agents, Co-Documentation
Agents, Joint Bookrunners and Joint

                               Lead Arrangers

     47   

SECTION 7.08 Withholding Tax

     48    ARTICLE VIII    Guaranty   

SECTION 8.01 Guaranty

     48   

SECTION 8.02 Guaranty Absolute

     49   

SECTION 8.03 Waivers

     49   

SECTION 8.04 Continuing Guaranty

     50   

SECTION 8.05 Termination of Kraft Foods Guaranty

     51   

 

-ii-



--------------------------------------------------------------------------------

     Page   ARTICLE IX    Miscellaneous   

SECTION 9.01 Amendments, Etc.

     51   

SECTION 9.02 Notices, Etc.

     52   

SECTION 9.03 No Waiver; Remedies

     54   

SECTION 9.04 Costs and Expenses

     54   

SECTION 9.05 Right of Set-Off

     55   

SECTION 9.06 Binding Effect

     55   

SECTION 9.07 Assignments and Participations

     56   

SECTION 9.08 Designated Subsidiaries

     60   

SECTION 9.09 Governing Law

     60   

SECTION 9.10 Execution in Counterparts

     60   

SECTION 9.11 Jurisdiction, Etc.

     61   

SECTION 9.12 Confidentiality

     62   

SECTION 9.13 Integration

     63   

SECTION 9.14 USA Patriot Act Notice

     63   

SECTION 9.15 Status of Kraft Foods Following Spin-Off

     63   

SCHEDULES

 

Schedule I

     —         List of Lenders and Commitments

Schedule II

     —         List of Applicable Lending Offices

EXHIBITS

     

Exhibit A-1

     —         Form of Pro Rata Note

Exhibit A-2

     —         Form of Competitive Bid Note

Exhibit B-1

     —         Form of Notice of Pro Rata Borrowing

Exhibit B-2

     —         Form of Notice of Competitive Bid Borrowing

Exhibit C

     —         Form of Assignment and Acceptance

Exhibit D

     —         Form of Designation Agreement

Exhibit E-1

     —         Form of Opinion of Special Counsel for Kraft Foods and Kraft
Foods Group

Exhibit E-2

     —         Form of Opinion of Special Local Counsel for Kraft Foods and
Kraft Foods Group

Exhibit E-3

     —         Form of Opinion of Internal Counsel for Kraft Foods

Exhibit F

     —         Form of Opinion of Counsel for Designated Subsidiary

 

-iii-



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of May 18, 2012, among KRAFT FOODS GROUP, INC., a Virginia
corporation (“Kraft Foods Group”), as a borrower and a guarantor; KRAFT FOODS
INC., a Virginia corporation (“Kraft Foods”), as a guarantor; the banks,
financial institutions and other institutional lenders listed on the signature
pages hereof (the “Initial Lenders”); JPMORGAN CHASE BANK, N.A. and BARCLAYS
BANK PLC, as co-administrative agents (each, in such capacity, a
“Co-Administrative Agent”); JPMORGAN CHASE BANK, N.A., as paying agent (in such
capacity, the “Paying Agent”); CITIBANK, N.A. and THE ROYAL BANK OF SCOTLAND
plc, as co-syndication agents (each, in such capacity, a “Co-Syndication
Agent”); and CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC.,
HSBC SECURITIES (USA) INC., and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-documentation agents (each, in such capacity, a “Co-Documentation Agent”) for
the Lenders (as hereinafter defined).

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” means the Co-Administrative Agent responsible for
performing the functions of the Administrative Agent under this Agreement, which
shall be the Paying Agent, and unless the context otherwise requires, all
singular references to “the Administrative Agent” in this Agreement shall be
deemed to refer to the Paying Agent.

“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, 1111 Fannin Street, 10th Floor, Houston,
Texas 77002, Attention: Lisa A. McCants, lisa.a.mccants@jpmorgan.com,
713-750-2956 (facsimile), or (b) such other account of the Administrative Agent
as is designated in writing from time to time by the Administrative Agent to
Kraft Foods Group and the Lenders for such purpose.

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

“Agents” means each Co-Administrative Agent, the Paying Agent, each
Co-Syndication Agent, each Co-Documentation Agent and each Joint Bookrunner.

“Applicable Interest Rate Margin” means (a) for any date prior to the date of
the Spin-Off (i) as to any Base Rate Advance, the applicable rate per annum set
forth below under the caption “Base Rate Spread” and (ii) as to any LIBO Rate
Advance, the applicable rate per annum set forth below under the caption “LIBO
Rate Spread”, determined by reference to the higher of (A) the rating of Kraft
Foods’ long-term senior unsecured Debt from Standard &

 



--------------------------------------------------------------------------------

Poor’s (or, if there shall be no outstanding rated long-term senior unsecured
Debt of Kraft Foods, the long-term company, issuer or similar rating established
by Standard & Poor’s for Kraft Foods) and (B) the rating of Kraft Foods’
long-term senior unsecured Debt from Moody’s (or, if there shall be no
outstanding rated long-term senior unsecured Debt of Kraft Foods, the long-term
company, issuer or similar rating established by Moody’s for Kraft Foods), in
each case on such date, and (b) for any date on or following the date of the
Spin-Off (i) as to any Base Rate Advance, the applicable rate per annum set
forth below under the caption “Base Rate Spread” and (ii) as to any LIBO Rate
Advance, the applicable rate per annum set forth below under the caption “LIBO
Rate Spread”, determined by reference to the higher of (A) the rating of Kraft
Foods Group’s long-term senior unsecured Debt from Standard & Poor’s (or, if
there shall be no outstanding rated long-term senior unsecured Debt of Kraft
Foods Group, the long-term company, issuer or similar rating established by
Standard & Poor’s for Kraft Foods Group) and (B) the rating of Kraft Foods
Group’s long-term senior unsecured Debt from Moody’s (or, if there shall be no
outstanding rated long-term senior unsecured Debt of Kraft Foods Group, the
long-term company, issuer or similar rating established by Moody’s for Kraft
Foods Group), in each case on such date:

 

Long-Term Senior Unsecured Debt Rating

  Base Rate Spread     LIBO Rate Spread  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

    0.000 %      0.875 % 

A- by Standard & Poor’s

A3 by Moody’s

    0.000 %      1.000 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

    0.125 %      1.125 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

    0.250 %      1.250 % 

BBB- by Standard & Poor’s

Baa3 by Moody’s

    0.500 %      1.500 % 

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

    0.750 %      1.750 % 

provided that if on any date of determination pursuant to clause (a) or
(b) above (x) a rating is available on such date from only one of Standard &
Poor’s and Moody’s but not the other, the Applicable Interest Rate Margin for
purposes of such clause shall be determined by reference to the then available
rating; (y) no rating is available from either of Standard & Poor’s or Moody’s,
the Applicable Interest Rate Margin shall be determined by reference to the
rating of any other nationally recognized statistical rating organization
designated by Kraft Foods Group and approved in writing by the Required Lenders;
and (z) no rating is available from any of Standard & Poor’s, Moody’s or any
other nationally recognized statistical rating organization designated by Kraft
Foods Group and approved in writing by the Required Lenders, the Applicable
Interest Rate Margin shall be 0.750% as to any Base Rate Advance and 1.750% as
to any LIBO Rate Advance.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
the Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

 

-2-



--------------------------------------------------------------------------------

“Applicable Unused Line Fee Rate” means (a) for any date prior to the date of
the Spin-Off, a percentage per annum equal to the percentage set forth below
determined by reference to the higher of (i) the rating of Kraft Foods’
long-term senior unsecured Debt from Standard & Poor’s (or, if there shall be no
outstanding rated long-term senior unsecured Debt of Kraft Foods, the long-term
company, issuer or similar rating established by Standard & Poor’s for Kraft
Foods) and (ii) the rating of Kraft Foods’ long-term senior unsecured Debt from
Moody’s, in each case on such date (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Kraft Foods, the long-term company, issuer or
similar rating established by Moody’s for Kraft Foods), and (b) for any date on
or following the date of the Spin-Off, a percentage per annum equal to the
percentage set forth below determined by reference to the higher of (i) the
rating of Kraft Foods Group’s long-term senior unsecured Debt from Standard &
Poor’s (or, if there shall be no outstanding rated long-term senior unsecured
Debt of Kraft Foods Group, the long-term company, issuer or similar rating
established by Standard & Poor’s for Kraft Foods Group) and (ii) the rating of
Kraft Foods Group’s long-term senior unsecured Debt from Moody’s (or, if there
shall be no outstanding rated long-term senior unsecured Debt of Kraft Foods
Group, the long-term company, issuer or similar rating established by Moody’s
for Kraft Foods Group), in each case on such date:

 

Long-Term Senior Unsecured Debt Rating

   Applicable Unused Line Fee
Rate  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.0850 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.100 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.125 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.150 % 

BBB- by Standard & Poor’s

Baa3 by Moody’s

     0.225 % 

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

     0.275 % 

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Unused Line Fees Rate shall be determined by reference to the then
available rating; (y) no rating is available from either of Standard & Poor’s or
Moody’s, the Applicable Unused Line Fees Rate shall be determined by reference
to the rating of any other nationally recognized statistical rating organization
designated by Kraft Foods Group and approved in writing by the Required Lenders;
and (z) no rating is available from any of Standard & Poor’s, Moody’s or any
other nationally recognized statistical rating organization designated by Kraft
Foods Group and approved in writing by the Required Lenders, the Applicable
Unused Line Fees Rate shall be 0.275%.

 

-3-



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i) the rate of interest announced publicly by the Administrative Agent in New
York, New York, from time to time, as the Administrative Agent’s prime rate;

(ii) 1/2 of one percent per annum above the Federal Funds Effective Rate; and

(iii) the LIBO Rate for Dollars for a one month Interest Period appearing on
Reuters Screen LIBOR01 on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum.

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers” means, collectively, Kraft Foods Group and each Designated
Subsidiary that shall become a party to this Agreement pursuant to Section 9.08.

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.

“Co-Administrative Agent” has the meaning specified in the preamble.

“Co-Documentation Agent” has the meaning specified in the preamble.

“Co-Syndication Agent” has the meaning specified in the preamble.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, (ii) if such Lender has entered into an
Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent, pursuant to Section 9.07(d), or
(iii) if such Lender becomes a Lender pursuant to a Commitment Increase
Amendment, the Dollar amount set forth for such Lender in such Commitment
Increase Amendment, in each case as such amount may be increased pursuant to
Section 2.18 or reduced pursuant to Section 2.10.

 

-4-



--------------------------------------------------------------------------------

“Commitment Increase” has the meaning assigned to such term in Section 2.18(a).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.18(a).

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.

“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft Foods Group and its Subsidiaries, less
goodwill and other intangible assets and the minority interests of other Persons
in such Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Advances
within three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the

 

-5-



--------------------------------------------------------------------------------

Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after written
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Advances, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, in the case
of clauses (a) through (d) unless the subject of a good faith dispute and such
Lender has notified the Administrative Agent in writing of such; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any ownership interest in such Lender or a parent company thereof
or the exercise of control over a Lender or parent company thereof by a
Governmental Authority or instrumentality thereof.

“Designated Subsidiary” means any wholly-owned Subsidiary of Kraft Foods Group
designated for borrowing privileges under this Agreement pursuant to
Section 9.08.

“Designated Subsidiary Obligations” has the meaning specified in Section 8.01.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Kraft Foods Group.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Kraft Foods Group and the Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii)

 

-6-



--------------------------------------------------------------------------------

the central bank of any country which is a member of the OECD; (iv) a commercial
finance company or finance Subsidiary of a corporation organized under the laws
of the United States, or any State thereof, and having total assets in excess of
$3,000,000,000; (v) an insurance company organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$5,000,000,000; (vi) any Lender; (vii) an affiliate of any Lender; and
(viii) any other bank, commercial finance company, insurance company or other
Person approved in writing by Kraft Foods Group (such approval not to be
unreasonably withheld, delayed or conditioned), which approval shall be notified
to the Administrative Agent; provided, that no Defaulting Lender shall be
permitted to be an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any Borrower or any of their
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower or any of their ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions set
forth in Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon
property or rights to property of any Borrower or any of their ERISA Affiliates
for failure to make a required payment to a Plan are satisfied; or (g) the
termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Kraft Foods Group and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

 

-7-



--------------------------------------------------------------------------------

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender which is a member of the Federal Reserve System,
means the reserve percentage applicable for such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Extending Lender” has the meaning specified in Section 2.10(b).

“Extension Date” has the meaning specified in Section 2.10(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof (without regard to the delayed effective date) or any
amended or successor version that is substantively comparable and, in each case,
regulations promulgated thereunder or official interpretations thereof.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter, dated as of April 20, 2012, among Kraft Foods
Group, the Paying Agent and J. P. Morgan Securities LLC.

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

 

-8-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America or
any political subdivision or any territory thereof.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty” has the meaning specified in Section 8.01.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by
the jurisdiction under the laws of which such Designated Subsidiary is
organized, resident or doing business or any political subdivision thereof.

“Home Jurisdiction U.S. Withholding Taxes” means, in the case of Kraft Foods
Group and a Designated Subsidiary that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code, withholding for
United States federal income taxes and United States federal back-up withholding
taxes.

“Initial Filing Date” means the date of the first filing with the Commission by
Kraft Foods Group following the Spin-Off of a Quarterly Report on Form 10-Q or
an Annual Report on Form 10-K, whichever shall be filed earlier.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions below. The duration of each such Interest Period shall be one (or
less than one month if available to all Lenders), two, three or six months or,
if available to all Lenders, nine or twelve months, as such Borrower may select
upon notice received by the Administrative Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date, subject to Section 2.10(b);

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

 

-9-



--------------------------------------------------------------------------------

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Joint Bookrunners” means Barclays Bank PLC, Citigroup Global Markets Inc., J.P.
Morgan Securities LLC and RBS Securities Inc.

“Joint Lead Arrangers” means Barclays Bank PLC, Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., HSBC
Securities (USA) Inc., J.P. Morgan Securities LLC, RBS Securities Inc., and
Wells Fargo Securities, LLC.

“Kraft Foods” has the meaning specified in the preamble.

“Kraft Foods Group” has the meaning specified in the preamble.

“Kraft Foods Group Guaranty” has the meaning specified in Section 8.01(b)

“Kraft Foods Guaranty” has the meaning specified in Section 8.01(a).

“Kraft Foods Revolving Credit Agreement” means Kraft Foods’ existing
U.S.$4,500,000,000 4-Year Revolving Credit Agreement dated as of April 1, 2011,
as amended, restated, supplemented or otherwise modified in accordance with its
terms.

“Lenders” means the Initial Lenders, any New Lender, any Augmenting Lender and
their respective successors and permitted assignees.

“LIBO Rate” means, with respect to any LIBO Rate Advance or Floating Rate Bid
Advance for any Interest Period, an interest rate per annum equal to either:

(a) the offered rate per annum at which deposits in Dollars appear on Reuters
Screen LIBOR01 (or any successor page) as of 11:00 a.m. (London time) two
Business Days before the first day of such Interest Period, or

(b) if the LIBO Rate does not appear on Reuters Screen LIBOR01 (or any successor
page), then the LIBO Rate will be determined by taking the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rates per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 a.m. (London
time) two Business Days before the first day of such Interest Period for an
amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing outstanding during such Interest
Period and for a period equal to such Interest Period, as determined by the
Administrative Agent, subject, however, to the provisions of Section 2.08.

 

-10-



--------------------------------------------------------------------------------

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.03(a).

“Major Subsidiary” means any Subsidiary of Kraft Foods Group (a) more than 50%
of the voting securities of which is owned directly or indirectly by Kraft Foods
Group, (b) which is organized and existing under, or has its principal place of
business in, the United States or any political subdivision thereof, Canada or
any political subdivision thereof, any country which is a member of the European
Union on the date hereof or any political subdivision thereof, or Switzerland,
Norway or Australia or any of their respective political subdivisions, and
(c) which has at any time total assets (after intercompany eliminations)
exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
(a) for all periods ending prior to the Initial Filing Date, $4,200,000,000, and
(b) for all periods ending on or after the Initial Filing Date, 60% of Total
Shareholders’ Equity as reflected in the latest consolidated balance sheet of
Kraft Foods Group and its Subsidiaries contained in the Quarterly Report on Form
10-Q or Annual Report on Form 10-K, as applicable, filed by Kraft Foods Group
with the Commission on the Initial Filing Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“New Lender” has the meaning specified in Section 2.10(b).

“Non-Extending Lender” has the meaning specified in Section 2.10(b).

“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

-11-



--------------------------------------------------------------------------------

“North American Grocery Business” means any group of businesses that primarily
consists of Kraft Foods’ current U.S. Beverages, Cheese, Convenient Meals and
Grocery segments, grocery-related categories in Kraft Foods’ Canada & N.A.
Foodservice segment as well as the Planters and Corn Nuts brands and businesses.

“Note” means a Pro Rata Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 8.01.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.14.

“Paying Agent” has the meaning specified in the preamble.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Process Agent” has the meaning specified in Section 9.11(a).

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance (each of
which shall be a “Type” of Pro Rata Advance).

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

“Pro Rata Note” means a promissory note of any Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Pro Rata
Advances made by such Lender to such Borrower.

“Reference Banks” means the Joint Bookrunners.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

 

-12-



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders having Pro Rata Advances
representing more than 50% of the aggregate outstanding Pro Rata Advances at
such time, or, if no Pro Rata Advances are then outstanding, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Spin-Off” means a transaction or series of related transactions, substantially
consistent in all material respects with the descriptions thereof in any public
disclosures made by Kraft Foods on or prior to the date hereof, pursuant to
which Kraft Foods shall separate substantially all of its North American Grocery
Business and the remainder of its businesses into two separate public companies,
with Kraft Foods Group holding substantially all of the North American Grocery
Business and becoming a public company following the spin-off of Kraft Foods
Group to the shareholders of Kraft Foods.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock having voting power to elect a majority of the
Board of Directors of such Person (irrespective of whether at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earliest of (a) May 17, 2017, subject to the
extension thereof pursuant to Section 2.10(b), (b) the date of termination in
whole of the Commitments pursuant to Section 2.10(a) or 6.02, and (c) March 29,
2013, if the Spin-Off has not been consummated on or prior to such date.

“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Kraft Foods Group and its Subsidiaries
(excluding (a) accumulated other comprehensive income or losses, (b) the
cumulative effects of any changes in accounting principles, including the
adoption of “mark-to-market” accounting in respect of pension and other
retirement plans of Kraft Foods Group and its Subsidiaries and (c) any income or
losses recognized in connection with the ongoing application of “mark-to-market”
accounting in respect of such pension and other retirement plans).

“Unused Line Fee” has the meaning specified in Section 2.09(a).

 

-13-



--------------------------------------------------------------------------------

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the most recent financial
statements of Kraft Foods Group as of and for the year ended December 31, 2011
contained in the Form 10 filed by Kraft Foods Group with the Commission on
April 2, 2012, as amended, then such new accounting principle shall not be used
in the determination of the amount associated with that accounting term. A
material change in an accounting principle is one that, in the year of its
adoption, changes the amount associated with the relevant accounting term for
any quarter in such year by more than 10%.

ARTICLE II

Amounts and Terms of the Advances

SECTION 2.01 The Pro Rata Advances.

(a) Obligation To Make Pro Rata Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Pro Rata Advances to any
Borrower in Dollars from time to time on any Business Day during the period from
the Effective Date until the Termination Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment; provided, however, that
the aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”).

(b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment
and subject to this Section 2.01, any Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.11 or repay pursuant to Section 2.03
and reborrow under this Section 2.01.

SECTION 2.02 Making the Pro Rata Advances.

(a) Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing

 

-14-



--------------------------------------------------------------------------------

consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New York City time) on the
Business Day of the proposed Pro Rata Borrowing in the case of a Pro Rata
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Pro Rata Borrowing (a “Notice of Pro Rata
Borrowing”) shall be by telephone, confirmed immediately in writing, by
registered mail, email or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested:

(i) date of such Pro Rata Borrowing,

(ii) Type of Advances comprising such Pro Rata Borrowing,

(iii) aggregate amount of such Pro Rata Borrowing, and

(iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance. Notwithstanding anything
herein to the contrary, no Borrower may select LIBO Rate Advances for any Pro
Rata Borrowing if the obligation of the Lenders to make LIBO Rate Advances shall
then be suspended pursuant to Section 2.06(b), 2.08(c) or 2.13.

(b) Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
of such Pro Rata Borrowing. Promptly after receipt of such funds by the
Administrative Agent, and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the relevant Borrower at the address of the Administrative Agent referred to in
Section 9.02.

(c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Pro Rata Borrowing for such Pro Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Pro Rata Advance to be made by such Lender as part of such
Pro Rata Borrowing when such Pro Rata Advance, as a result of such failure, is
not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (New York City time) on the
day of any Pro Rata Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Pro Rata Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Pro Rata Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not

 

-15-



--------------------------------------------------------------------------------

have so made such ratable portion available to the Administrative Agent, such
Lender and such Borrower severally agree to repay to the Administrative Agent,
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Pro Rata Advances comprising such Pro Rata Borrowing and (B) the
cost of funds incurred by the Administrative Agent, in respect of such amount,
and

(ii) in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

SECTION 2.03 Repayment of Pro Rata Advances. Each Borrower shall repay to the
Administrative Agent for the ratable account of each Lender on the Termination
Date applicable to such Lender the unpaid principal amount of the Pro Rata
Advances of such Lender then outstanding.

SECTION 2.04 Interest on Pro Rata Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing by such Borrower to each Lender from the
date of such Pro Rata Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (1) the Base
Rate in effect from time to time plus (2) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the date such Base Rate
Advance shall be Converted or paid in full either prior to or on the Termination
Date.

(ii) LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Pro Rata Advance to the sum of (x) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (y) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full either prior to or on the Termination Date.

 

-16-



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, each Borrower shall pay interest on the unpaid principal amount of
each Pro Rata Advance owing by such Borrower to each Lender, payable in arrears
on the dates referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as
applicable, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Pro Rata Advance.

SECTION 2.05 Additional Interest on LIBO Rate Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance of such Lender to such Borrower, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period for such Advance from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Kraft
Foods Group through the Administrative Agent.

SECTION 2.06 Conversion of Pro Rata Advances.

(a) Conversion upon Absence of Interest Period. If any Borrower (or Kraft Foods
Group on behalf of any other Borrower) shall fail to select the duration of any
Interest Period for any LIBO Rate Advances in accordance with the provisions
contained in the definition of the term “Interest Period,” the Administrative
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.

(b) Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Advance be, on
the last day of the then existing Interest Period therefor, Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08(c)
and 2.13, any Borrower may Convert all of its Pro Rata Advances of one Type
constituting the same Pro Rata Borrowing into Advances of the other Type on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
a.m. (New York City time) on the third Business Day prior to the date of the
proposed Conversion; provided, however, that the Conversion of a LIBO Rate
Advance into a Base Rate Advance may be made on, and only on, the last day of an
Interest Period for such LIBO Rate Advance. Each such notice of a Conversion
shall, within the restrictions specified above, specify

(i) the date of such Conversion;

(ii) the Pro Rata Advances to be Converted; and

 

-17-



--------------------------------------------------------------------------------

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

SECTION 2.07 The Competitive Bid Advances.

(a) Competitive Bid Advances’ Impact on Commitments. Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings under this
Section 2.07 from time to time on any Business Day during the period from the
Effective Date until the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate amount of the Advances then outstanding shall not exceed the aggregate
amount of the Commitments of the Lenders. As provided in Section 2.01, the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding, and such deemed use of the aggregate amount of the
Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender’s Competitive Bid
Advances shall not otherwise reduce that Lender’s obligation to lend its pro
rata share of the remaining available Commitments.

(b) Notice of Competitive Bid Borrowing. Any Borrower may request a Competitive
Bid Borrowing under this Section 2.07 by delivering to the Administrative Agent,
by email or telecopier, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the following:

(i) date of such proposed Competitive Bid Borrowing;

(ii) aggregate amount of such proposed Competitive Bid Borrowing;

(iii) interest rate basis and day count convention to be offered by the Lenders;

(iv) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);

(v) interest payment date or dates relating thereto; location of such Borrower’s
account to which funds are to be advanced; and

(vi) other terms (if any) to be applicable to such Competitive Bid Borrowing.

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to the Administrative Agent not later than 10:00 a.m.
(New York City time) (x) at least two Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Fixed
Rate Bid Advances, or (y) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of

 

-18-



--------------------------------------------------------------------------------

Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Floating
Rate Bid Advances. Each Notice of Competitive Bid Borrowing shall be irrevocable
and binding on such Borrower. The Administrative Agent shall in turn promptly
notify each Lender of each request for a Competitive Bid Borrowing received by
it from such Borrower by sending such Lender a copy of the related Notice of
Competitive Bid Borrowing.

(c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to such Borrower), before 9:30 a.m. (New York City time) (A) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid
Advances, and (B) on the third Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Bid Advances; provided that, if the Administrative Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given by any
other Lender to the Administrative Agent. In such notice, the Lender shall
specify the following:

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);

(ii) the rate or rates of interest therefor; and

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

(d) Selection of Lender Bids. The Borrower proposing the Competitive Bid
Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:

(i) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

 

-19-



--------------------------------------------------------------------------------

(ii) accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender, for such Competitive Bid Advance pursuant to
Section 2.07(c) to be made by each Lender as part of such Competitive Bid
Borrowing) and reject any remaining offers made by Lenders pursuant to
Section 2.07(c) by giving the Administrative Agent notice to that effect. Such
Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

If the Borrower proposing such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

(e) Competitive Bid Borrowing. If the Borrower proposing such Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), the Administrative Agent shall in turn promptly
notify:

(i) each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by such Borrower;

(ii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and

(iii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III.

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 a.m. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to the Administrative Agent, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing. Upon fulfillment of the applicable conditions
set forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available to such Borrower
at the location specified by such Borrower in its Notice of Competitive Bid
Borrowing. Promptly after each Competitive Bid Borrowing, the Administrative
Agent will notify each Lender of the amount of the Competitive Bid Borrowing,
the consequent Competitive Bid Reduction and the dates upon which such
Competitive Bid Reduction commenced and will terminate.

 

-20-



--------------------------------------------------------------------------------

(f) Irrevocable Notice. If the Borrower proposing such Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Lender or Lenders pursuant to Section 2.07(c), such notice of acceptance
shall be irrevocable and binding on such Borrower. Such Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in the related
Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof and, following the making of
each Competitive Bid Borrowing, the aggregate amount of Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.07,
any Borrower may from time to time borrow under this Section 2.07, prepay
pursuant to Section 2.11 or repay pursuant to Section 2.07(h), and reborrow
under this Section 2.07; provided that a Competitive Bid Borrowing shall not be
made within two Business Days of the date of any other Competitive Bid
Borrowing. The indebtedness of any Borrower resulting from each Competitive Bid
Advance made to such Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the Borrower shall repay to the Administrative Agent
for the account of each Lender that has made a Competitive Bid Advance the then
unpaid principal amount of such Competitive Bid Advance. No Borrower shall have
any right to prepay any principal amount of any Competitive Bid Advance unless,
and then only on the terms set forth in the Competitive Bid Note evidencing such
Competitive Bid Advance.

(i) Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default, such Borrower shall pay interest on the
amount of unpaid principal of each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

 

-21-



--------------------------------------------------------------------------------

SECTION 2.08 LIBO Rate Determination.

(a) Methods to Determine LIBO Rate. The Administrative Agent shall determine the
LIBO Rate by using the methods described in the definition of the term “LIBO
Rate,” and shall give prompt notice to Kraft Foods Group and the applicable
Borrowers and Lenders of each such LIBO Rate.

(b) Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining the LIBO Rate in accordance with the
method described in clause (b) of the definition thereof. If any one or more of
the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining a LIBO Rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. If fewer than two
Reference Banks furnish timely information to the Administrative Agent for
determining the LIBO Rate for any LIBO Rate Advances or Floating Rate Bid
Advances, as the case may be, then:

(i) the Administrative Agent shall forthwith notify Kraft Foods Group and the
Lenders that the interest rate cannot be determined for such LIBO Rate Advance
or Floating Rate Bid Advances, as the case may be;

(ii) with respect to each LIBO Rate Advance, such Advance will, on the last day
of the then existing Interest Period therefor, be prepaid by the Borrower or be
automatically Converted into a Base Rate Advance; and

(iii) the obligation of the Lenders to make LIBO Rate Advances or Floating Rate
Bid Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended until the Administrative Agent shall notify Kraft Foods Group and the
Lenders that the circumstances causing such suspension no longer exist.

The Administrative Agent shall give prompt notice to Kraft Foods Group and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.04(a)(i) or (ii) and the rate, if any, furnished by
each Reference Bank for the purpose of determining the interest rate under
Section 2.04(a)(ii) or the applicable LIBO Rate.

(c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify the Administrative Agent that (i) they are unable to
obtain matching deposits in the London interbank market at or about 11:00 a.m.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective LIBO Rate Advances as a part of such
Borrowing during the Interest Period therefor or (ii) the LIBO Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBO Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify Kraft Foods Group and the Lenders, whereupon (A) the Borrower of such
LIBO Rate Advances will, on the last day of

 

-22-



--------------------------------------------------------------------------------

the then existing Interest Period therefor, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Base Rate Advances into, LIBO Rate Advances shall
be suspended until the Administrative Agent shall notify Kraft Foods Group and
the Lenders that the circumstances causing such suspension no longer exist. In
the case of clause (ii) above, each such Lender shall certify its cost of funds
for each Interest Period to the Administrative Agent and Kraft Foods Group as
soon as practicable but in any event not later than 10 Business Days after the
last day of such Interest Period.

SECTION 2.09 Fees.

(a) Unused Line Fee. Kraft Foods Group agrees to pay to the Administrative Agent
for the account of each Lender an unused line fee (the “Unused Line Fee”) on the
aggregate amount of such Lender’s undrawn Commitment (without giving effect to
any Competitive Bid Reduction) from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at the Applicable Unused Line Fee Rate, in each case payable on
the last Business Day of each March, June, September and December until the
Termination Date and on the Termination Date.

(b) Other Fees. Kraft Foods Group shall pay to the Administrative Agent for its
own account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between Kraft Foods Group and the Administrative Agent or the Joint Lead
Arrangers.

SECTION 2.10 Optional Termination or Reduction of Commitments and Extension of
Termination Date. (a) Optional Termination or Reduction of Commitments. Kraft
Foods Group shall have the right, upon at least three Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of no less than $50,000,000
or the remaining balance if less than $50,000,000; and provided further that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount that is less than the aggregate principal amount of the Competitive Bid
Advances then outstanding.

(b) Extension of Termination Date. (i) At least 30 days but not more than 60
days prior to each anniversary of the Effective Date (any such applicable
anniversary of the Effective Date, the “Extension Date”), Kraft Foods Group, by
written notice to the Administrative Agent, may request that each Lender extend
the Termination Date for such Lender’s Commitment for an additional one-year
period.

(ii) The Administrative Agent shall promptly notify each Lender of such request
and each Lender shall then, in its sole discretion, notify Kraft Foods Group and
the Administrative Agent in writing no later than 20 days prior to the Extension
Date whether such Lender will consent to the extension (each such Lender
consenting to the extension, an “Extending Lender”). The failure of any Lender
to notify the Administrative Agent of its intent to consent to any extension
shall be deemed a rejection by such Lender.

 

-23-



--------------------------------------------------------------------------------

(iii) Subject to satisfaction of the conditions in Section 3.03(a) and (b) as of
the Extension Date, the Termination Date in effect at such time shall be
extended for an additional one-year period; provided, however, that (A) no such
extension shall be effective (1) unless the Required Lenders agree thereto and
(2) as to any Lender that does not agree to such extension (any such Lender, a
“Non-Extending Lender”) and (B) Kraft Foods Group may only request an extension
of the Termination Date on two anniversaries of the Effective Date.

(iv) To the extent that there are Non-Extending Lenders, the Administrative
Agent shall promptly so notify the Extending Lenders, and each Extending Lender
may, in its sole discretion, give written notice to Kraft Foods Group and the
Administrative Agent no later than 15 days prior to the Extension Date of the
amount of the Commitments of the Non-Extending Lenders that it is willing to
assume.

(v) Kraft Foods Group shall be permitted to replace any Lender that is a
Non-Extending Lender with a replacement financial institution or other entity
(each, a “New Lender”); provided that (A) the New Lender shall purchase, at par,
all Advances and other amounts owing to such replaced Lender on or prior to the
date of replacement, (B) the Borrower shall be liable to such replaced Lender
under Section 9.04(b) if any LIBO Rate Advance or Floating Rate Bid Advance
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (C) the replaced Lender shall be obligated
to assign its Commitment and Advances to the applicable replacement Lender or
Lenders in accordance with the provisions of Section 9.07 (provided that Kraft
Foods Group shall be obligated to pay the processing and recordation fee
referred to therein), (D) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.12 or 2.15(a), as the case may be and (E) any such
replacement shall not be deemed to be a waiver of any rights that Kraft Foods
Group, the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

(vi) If the Extending Lenders and the New Lenders are willing to commit amounts
that, in an aggregate, exceed the amount of the Commitments of the Non-Extending
Lenders, Kraft Foods Group and the Administrative Agent shall allocate the
Commitments of the Non-Extending Lenders among them.

(vii) If any financial institution or other entity becomes a New Lender or any
Extending Lender’s Commitment is increased pursuant to this Section 2.10(b), Pro
Rata Advances made on or after the applicable Extension Date shall be made in
accordance with the pro rata provisions of Section 2.01 based on the respective
Commitments in effect on and after the applicable Extension Date.

(viii) In connection herewith, the Administrative Agent shall enter in the
Register (A) the names of any New Lenders, (B) the respective allocations of any
Extending Lenders and New Lenders effective as of each Extension Date and
(C) the Termination Date applicable to each Lender.

 

-24-



--------------------------------------------------------------------------------

SECTION 2.11 Optional Prepayments of Pro Rata Advances. Each Borrower may, in
the case of any LIBO Rate Advance, upon at least three Business Days’ notice to
the Administrative Agent or, in the case of any Base Rate Advance, upon notice
given to the Administrative Agent not later than 9:00 a.m. (New York City time)
on the date of the proposed prepayment, in each case stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
such Borrower shall, prepay the outstanding principal amount of the Pro Rata
Advances comprising part of the same Pro Rata Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of no less than $50,000,000 or the
remaining balance if less than $50,000,000 and (y) in the event of any such
prepayment of a LIBO Rate Advance, such Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(b).

SECTION 2.12 Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements to the extent such change is included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation, application
or administration of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining LIBO
Rate Advances or Floating Rate Bid Advances (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower of the affected Advances shall within twenty
(20) Business Days after receipt by the Borrower of demand by such Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to Kraft Foods
Group, such Borrower and the Administrative Agent by such Lender shall be
conclusive and binding upon all parties hereto for all purposes, absent manifest
error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any central bank or
other authority charged with the administration thereof, imposes, modifies or
deems applicable any capital adequacy or similar requirement (including, without
limitation, a request or requirement which affects the manner in which any
Lender or its parent company allocates capital resources to its Commitments,
including its obligations hereunder) and as a result thereof, in the sole
opinion of such Lender, the rate of

 

-25-



--------------------------------------------------------------------------------

return on such Lender’s or its parent company’s capital as a consequence of its
obligations hereunder is reduced to a level below that which such Lender could
have achieved but for such circumstances, but reduced to the extent that
Borrowings are outstanding from time to time, then in each such case, upon
demand from time to time Kraft Foods Group shall pay to such Lender such
additional amount or amounts as shall compensate such Lender for such reduction
in rate of return. A certificate of such Lender as to any such additional amount
or amounts shall be conclusive and binding for all purposes, absent manifest
error. Except as provided below, in determining any such amount or amounts each
Lender may use any reasonable averaging and attribution methods. Notwithstanding
the foregoing, each Lender shall take all reasonable actions to avoid the
imposition of, or reduce the amounts of, such increased costs, provided that
such actions, in the reasonable judgment of such Lender will not be otherwise
disadvantageous to such Lender and, to the extent possible, each Lender will
calculate such increased costs based upon the capital requirements for its
Advances and unused Commitment hereunder and not upon the average or general
capital requirements imposed upon such Lender.

(c) Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation regardless of the date enacted, adopted or issued.

SECTION 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or Floating Rate Bid Advances
or to fund or maintain LIBO Rate Advances or Floating Rate Bid Advances,
(a) each LIBO Rate Advance or Floating Rate Bid Advances, as the case may be, of
such Lender will automatically, upon such demand, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.04(a)(i), as the case may be, and (b) the obligation of the Lenders to
make LIBO Rate Advances or Floating Rate Bid Advances or to Convert Base Rate
Advances into LIBO Rate Advances shall be suspended, in each case, until the
Administrative Agent shall notify Kraft Foods Group and the Lenders that the
circumstances causing such suspension no longer exist, in each case, subject to
Section 9.04(b) hereof; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make LIBO Rate Advances or Floating Rate Bid Advances or to continue to fund
or maintain LIBO Rate Advances or Floating Rate Bid Advances, as the case may
be, and would not, in the judgment of such Lender, be otherwise disadvantageous
to such Lender.

 

-26-



--------------------------------------------------------------------------------

SECTION 2.14 Payments and Computations.

(a) Time and Distribution of Payments. Kraft Foods Group and each Borrower shall
make each payment hereunder, without set-off or counterclaim, not later than
11:00 a.m. (New York City time) on the day when due to the Administrative Agent
at the Administrative Agent Account in same day funds. The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or Unused Line Fees ratably (other than amounts
payable pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the Lenders for the
accounts of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. From and after the effective date
of an Assignment and Acceptance pursuant to Section 9.07, the Administrative
Agent shall make all payments hereunder in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest based on the
Administrative Agent’s prime rate shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days, as the case may be. All computations of
interest based on the LIBO Rate or the Federal Funds Effective Rate and of
Unused Line Fees shall be made by the Administrative Agent, and all computations
of interest pursuant to Section 2.05 shall be made by the applicable Lender, on
the basis of a year of 360 days. All computations of interest in respect of
Competitive Bid Advances shall be made by the Administrative Agent on the basis
of a year of 360 days in the case of Floating Rate Bid Advances and on the basis
of a year of 365 or 366 days in the case of Fixed Rate Bid Advances, as
specified in the applicable Notice of Competitive Bid Notice. Computations of
interest or Unused Line Fees shall in each case be made for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or Unused Line Fees are payable. Each
determination by the Administrative Agent (or, in the case of Section 2.05 by a
Lender), of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Unused Line Fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the

 

-27-



--------------------------------------------------------------------------------

Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative Agent
at the Federal Funds Effective Rate.

SECTION 2.15 Taxes.

(a) Any and all payments by each Borrower and Kraft Foods hereunder or under any
Note shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest, additions to taxes and expenses) with respect thereto, excluding,
(i) in the case of each Lender and the Administrative Agent, taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof, (ii) in the case of each Lender,
taxes imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on its net income, franchise taxes imposed on it, and any
tax imposed by means of withholding to the extent such tax is imposed solely as
a result of a present or former connection (other than a connection arising from
such Lender or the Administrative Agent having executed, delivered, enforced,
become a party to, performed its obligations, received payments, received or
perfected a security interest under, and/or engaged in any other transaction
pursuant to this Agreement or a Note) between the Lender or the Administrative
Agent, as the case may be, and the taxing jurisdiction, (iv) in the case of each
Lender and the Administrative Agent, any U.S. federal withholding taxes imposed
pursuant to FATCA, and (v) in the case of each Lender and the Administrative
Agent, any Home Jurisdiction U.S. Withholding Tax to the extent that such tax is
imposed with respect to any payments pursuant to any law in effect at the time
such Lender becomes a party hereto (or changes its Applicable Lending Office),
except (A) to the extent of the additional amounts in respect of such taxes
under this Section 2.15 to which such Lender’s assignor (if any) or such
Lender’s prior Applicable Lending Office (if any) was entitled, immediately
prior to such assignment or change in its Applicable Lending Office or (B) if
such Lender becomes a party hereto pursuant to an Assignment and Acceptance upon
the demand of Kraft Foods Group (all such taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments by each Borrower
and Kraft Foods hereunder or under any Note, other than taxes referred to in
this Section 2.15(a)(i), (ii), (iii), (iv) or (v), are referred to herein as
“Taxes”). If any applicable withholding agent shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note to
any Lender or the Administrative Agent, (i) the sum payable by the applicable
Borrower or Kraft Foods shall be increased as may be necessary so that after all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) have been made, such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, each Borrower or Kraft Foods Group shall pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, irrecoverable

 

-28-



--------------------------------------------------------------------------------

value-added tax or similar levies (other than Taxes, or taxes referred to in
Section 2.15(a)(i) to (iv)) that arise from any payment made hereunder or from
the execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or a Note other than any such taxes imposed by reason
of an Assignment and Acceptance (hereinafter referred to as “Other Taxes”).

(c) Each Borrower shall indemnify each Lender and the Administrative Agent for
and hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15) payable by such Lender or the Administrative
Agent (as the case may be), and any liability (including penalties, interest,
additions to taxes and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be), makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes or Other Taxes, each
Borrower and Kraft Foods Group shall furnish to the Administrative Agent, at its
address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing such payment. If any Borrower or Kraft Foods Group determines
that no Taxes are payable in respect thereof, such Borrower or Kraft Foods Group
shall, at the request of the Administrative Agent, furnish or cause the payor to
furnish, the Administrative Agent and each Lender an opinion of counsel
reasonably acceptable to the Administrative Agent, stating that such payment is
exempt from Taxes.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Kraft Foods Group and
each applicable Borrower with any form or certificate that is required by any
United States federal taxing authority to certify such Lender’s entitlement to
any applicable exemption from or reduction in, Home Jurisdiction U.S.
Withholding Tax in respect of any payments hereunder or under any Note
(including, if applicable, two original Internal Revenue Service Forms W-9,
W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service or to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender granting a typical participation), two original Internal
Revenue Service Form W-8IMY, accompanied by any applicable certification
documents from each beneficial owner) and any other documentation reasonably
requested by Kraft Foods Group, the applicable Borrower or the Administrative
Agent. Thereafter, each such Lender shall provide additional forms or
certificates (i) to the extent a form or certificate previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
requested in writing by Kraft Foods Group or the Administrative Agent or such
Borrower or, if such Lender no longer qualifies for the applicable exemption
from or reduction in, Home Jurisdiction U.S. Withholding Tax, promptly notify
the Administrative Agent and Kraft Foods Group or such Borrower of its inability
to do so. Unless such Borrower, Kraft Foods Group and the Administrative Agent
have received forms or other documents from each Lender satisfactory to them
indicating that payments hereunder or under any Note are not subject to Home
Jurisdiction U.S. Withholding Taxes or are subject to Home Jurisdiction U.S.
Withholding Taxes at a rate

 

-29-



--------------------------------------------------------------------------------

reduced by an applicable tax treaty, such Borrower, Kraft Foods Group or the
Administrative Agent shall withhold such taxes from such payments at the
applicable statutory rate in the case of payments to or for such Lender and such
Borrower or Kraft Foods Group shall pay additional amounts to the extent
required by paragraph (a) of this Section 2.15 (subject to the exceptions
contained in this Section 2.15).

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. Federal withholding tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code,
applicable), such Lender shall provide each of the Administrative Agent, Kraft
Foods Group and each applicable Borrower, at the time or times prescribed by law
and as reasonably requested by the Administrative Agent, Kraft Foods Group or
the applicable Borrower, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the
Administrative Agent, Kraft Foods Group or the applicable Borrower as may be
necessary for the Administrative Agent, Kraft Foods Group or the applicable
Borrower to comply with their obligations under FATCA and to determine whether
such Lender has complied with such Lender’s obligations under FATCA and the
amount, if any, to deduct and withhold from such payment. Thereafter, each such
Lender shall provide additional documentation (i) to the extent documentation
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as reasonably requested by the Administrative Agent, Kraft
Foods Group or the applicable Borrower.

(g) In the event that a Designated Subsidiary is a Foreign Subsidiary of Kraft
Foods Group, each Lender shall promptly complete and deliver to such Borrower
and the Administrative Agent, or, at their request, to the applicable taxing
authority, so long as such Lender is legally eligible to do so, any certificate
or form reasonably requested in writing by such Borrower or the Administrative
Agent and required by applicable law in order to secure any applicable exemption
from, or reduction in the rate of, deduction or withholding of the applicable
Home Jurisdiction Non-U.S. Withholding Taxes for which such Borrower is required
to pay additional amounts pursuant to this Section 2.15.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

(i) No additional amounts will be payable pursuant to this Section 2.15 with
respect to any Tax to the extent such Tax would not have been payable had the
Lender fulfilled its obligations under paragraph (e), (f) or (g) of this
Section 2.15 as applicable.

(j) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of Taxes, which

 

-30-



--------------------------------------------------------------------------------

refund or credit in the good faith judgment of such Lender or the Administrative
Agent, as the case may be, (and without any obligation to disclose its tax
records) is allocable to such payment made under this Section 2.15, the amount
of such refund or credit (together with any interest received thereon and
reduced by reasonable out-of-pocket costs incurred in obtaining such refund or
credit) promptly shall be paid to the applicable Borrower to the extent payment
has been made in full by such Borrower pursuant to this Section 2.15.

SECTION 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances owing to it (other than
pursuant to Section 2.12, 2.15 or 9.04(b) or (c)) in excess of its ratable share
of payments on account of the Pro Rata Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Pro Rata Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.17 Evidence of Debt.

(a) Lender Records; Pro Rata Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Pro Rata Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of Pro
Rata Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
Pro Rata Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Pro Rata Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Pro Rata Note payable to the order of such Lender in a principal amount
up to the Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

 

-31-



--------------------------------------------------------------------------------

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and the Termination Date
applicable thereto; and

(iv) the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.

SECTION 2.18 Commitment Increases.

(a) Kraft Foods Group may from time to time (but not more than three times in
any calendar year), by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), executed by Kraft Foods Group
and one or more financial institutions (any such financial institution referred
to in this Section 2.18 being called an “Augmenting Lender”), which may include
any Lender, cause new Commitments to be extended by the Augmenting Lenders or
cause the existing Commitments of the Augmenting Lenders to be increased, as the
case may be (the aggregate amount of such increase for all Augmenting Lenders on
any single occasion being referred to as a “Commitment Increase”), in an amount
for each Augmenting Lender set forth in such notice; provided that (i) the
amount of each Commitment Increase shall be not less than $25,000,000, except to
the extent necessary to utilize the remaining unused amount of increase
permitted under this Section 2.18(a), and (ii) the aggregate amount of the
Commitment Increases shall not exceed $500,000,000. Each Augmenting Lender (if
not then a Lender) shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld or delayed) and shall not be
subject to the approval of any other Lenders, and Kraft Foods Group and each
Augmenting Lender shall execute all such documentation as the Administrative
Agent shall reasonably specify to evidence the Commitment of such Augmenting
Lender and/or its status as a Lender hereunder (such documentation in respect of
any Commitment Increase together with the notice of such Commitment Increase
being referred to collectively as the “Commitment Increase Amendment” in respect
of such Commitment Increase). The Commitment Increase Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.18.

(b) Upon each Commitment Increase pursuant to this Section 2.18, if, on the date
of such Commitment Increase, there are any Pro Rata Advances outstanding, such
Pro Rata

 

-32-



--------------------------------------------------------------------------------

Advances shall on or prior to the effectiveness of such Commitment Increase be
prepaid from the proceeds of new Pro Rata Advances made hereunder (reflecting
such Commitment Increase), which prepayment shall be accompanied by accrued
interest on the Pro Rata Advances being prepaid and any costs incurred by any
Lender in accordance with Section 9.04(b). The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.18 shall become effective on the date specified in the notice
delivered by Kraft Foods Group pursuant to the first sentence of paragraph
(a) above or on such other date as shall be agreed upon by Kraft Foods Group,
the Administrative Agent and the applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section 2.18 unless on the date of such increase, the
conditions set forth in Section 3.03 shall be satisfied as of such date (as
though the effectiveness of such increase were a Borrowing) and the
Administrative Agent shall have received a certificate of Kraft Foods Group to
that effect dated such date.

SECTION 2.19 Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of Kraft Foods Group and its Subsidiaries and, prior to the Spin-Off,
Kraft Foods and its Subsidiaries.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09(a); and

(b) the Commitment and Advances of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or modification of
this Agreement pursuant to Section 9.01); provided that any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender.

In the event that each of the Administrative Agent and Kraft Foods Group agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then such Lender shall purchase at par such of
the Pro Rata Advances of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Pro Rata
Advances in accordance with its pro rata portion of the total Commitments and
clauses (a) and (b) above shall cease to apply.

 

-33-



--------------------------------------------------------------------------------

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied, or waived in accordance with
Section 9.01:

(a) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Kraft Foods Group, dated the
Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(b) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:

(i) Certified copies of the resolutions of the Board of Directors of each of
Kraft Foods Group and Kraft Foods approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(ii) Certificates of the Secretary or an Assistant Secretary of each of Kraft
Foods Group and Kraft Foods certifying the names and true signatures of the
officers of Kraft Foods Group and Kraft Foods, as the case may be, authorized to
sign this Agreement and the other documents to be delivered hereunder.

(iii) Favorable opinions of (A) Cravath, Swaine & Moore LLP, special New York
counsel to Kraft Foods and Kraft Foods Group, substantially in the form of
Exhibit E-1 hereto, (B) Hunton & Williams LLP, special Virginia counsel to Kraft
Foods and Kraft Foods Group, substantially in the form of Exhibit E-2 hereto and
(C) internal counsel for Kraft Foods, substantially in the form of Exhibit E-3
hereto.

(iv) A certificate of the chief financial officer or treasurer of Kraft Foods
certifying that as of December 31, 2011, (A) the aggregate amount of Debt,
payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a) of the Kraft Foods Revolving Credit Agreement, does not exceed
$400,000,000, and (B) the aggregate amount of Debt, payment of which is secured
by any Lien referred to in clause (iv) of Section 5.02(a) of the Kraft Foods
Revolving Credit Agreement, does not exceed $200,000,000.

 

-34-



--------------------------------------------------------------------------------

(c) Kraft Foods Group shall have notified each Lender and the Administrative
Agent in writing as to the proposed Effective Date.

(d) This Agreement shall have been executed by Kraft Foods Group, Kraft Foods,
the Co-Administrative Agents, Paying Agent, Co-Syndication Agents and
Co-Documentation Agents and the Administrative Agent shall have been notified by
each Initial Lender that such Initial Lender has executed this Agreement.

(e) The Agents and the Lenders shall have received payment in full in cash of
all fees and expenses due to them pursuant to the Fee Letter on or prior to the
Effective Date.

The Administrative Agent shall notify Kraft Foods Group and the Initial Lenders
of the date which is the Effective Date upon satisfaction or waiver of all of
the conditions precedent set forth in this Section 3.01. For purposes of
determining compliance with the conditions specified in this Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that Kraft Foods Group, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto.

SECTION 3.02 Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.08 is subject to the receipt by the Administrative Agent on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Administrative Agent and dated such date, and in
sufficient copies for each Lender:

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign this Agreement and the other documents to be delivered
hereunder.

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver this Agreement and to perform its
obligations thereunder.

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

 

-35-



--------------------------------------------------------------------------------

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.

(f) All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than two
Business Days after such Lender shall have been notified of the designation of
such Designated Subsidiary under Section 9.08 in order to allow such Lender to
comply with “know your customer” regulations or any similar rules or regulations
under applicable foreign laws.

(g) Such other approvals, opinions or documents as any Lender, through the
Administrative Agent, may reasonably request.

SECTION 3.03 Conditions Precedent to Each Pro Rata Borrowing. The obligation of
each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing shall, except as otherwise provided in Section 9.15, be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Pro Rata Borrowing the following statements shall be true, and the
acceptance by the Borrower of the proceeds of such Pro Rata Borrowing shall be a
representation by the applicable Borrower that:

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and, if such Pro Rata Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Pro Rata Borrowing, before and after giving effect to
such Pro Rata Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default.

SECTION 3.04 Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing shall, except as otherwise provided in
Section 9.15, be subject to the conditions precedent that (i) the Administrative
Agent shall have received the written confirmatory Notice of Competitive Bid
Borrowing with respect thereto, (ii) on or before the date of such Competitive
Bid Borrowing, but prior to such Competitive Bid Borrowing, the Administrative
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed

 

-36-



--------------------------------------------------------------------------------

to for such Competitive Bid Advance in accordance with Section 2.07, and
(iii) on the date of such Competitive Bid Borrowing the following statements
shall be true, and the acceptance by the Borrower of the proceeds of such
Competitive Bid Borrowing shall be a representation by such Borrower, that:

(a) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and, if such Competitive Bid
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing that constitutes a Default or Event of Default.

ARTICLE IV

Representations and Warranties

SECTION 4.01 Representations and Warranties of Kraft Foods Group. Each of Kraft
Foods and Kraft Foods Group, as applicable, represents and warrants as to itself
and its Subsidiaries as follows:

(a) Each of Kraft Foods Group and, prior to the Spin-Off, Kraft Foods is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation.

(b) The execution, delivery and performance of this Agreement and, in the case
of Kraft Foods Group, the Notes to be delivered by it are within the corporate
powers of each of Kraft Foods Group and Kraft Foods, as applicable, have been
duly authorized by all necessary corporate action on the part of each of Kraft
Foods Group and Kraft Foods, as applicable, and do not contravene (i) the
charter or by-laws of Kraft Foods Group or Kraft Foods, as applicable, or
(ii) in any material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on or affecting Kraft
Foods Group or Kraft Foods, as applicable.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Kraft Foods Group and Kraft Foods, as
applicable, of this Agreement or the Notes to be delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by Kraft Foods
Group when delivered hereunder will be, a legal, valid and binding obligation of
Kraft

 

-37-



--------------------------------------------------------------------------------

Foods Group and Kraft Foods, as applicable, enforceable against such Person in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(e) As reported in Kraft Foods’ Annual Report on Form 10-K for the year ended
December 31, 2011, the consolidated balance sheets of Kraft Foods and its
Subsidiaries as of December 31, 2011, and the consolidated statements of
earnings of Kraft Foods and its Subsidiaries for the year then ended fairly
present, in all material respects, the consolidated financial position of Kraft
Foods and its Subsidiaries as at such date and the consolidated results of the
operations of Kraft Foods and its Subsidiaries for the year ended on such date,
all in accordance with accounting principles generally accepted in the United
States. Except as disclosed in Kraft Foods’ Annual Report on Form 10-K for the
year ended December 31, 2011, or in any Current Report on Form 8-K or Quarterly
Report on Form 10-Q filed subsequent to December 31, 2011, but prior to May 18,
2012, since December 31, 2011, other than as a result of the Spin-Off, (i) there
has been no material adverse change in such position or operations and
(ii) there has been no material adverse change in such position or operations of
the North American Grocery Business (and following the Spin-Off, Kraft Foods
Group and its Subsidiaries taken as a whole).

(f) There is no pending or threatened action or proceeding affecting Kraft Foods
Group or any of its Subsidiaries (or, prior to the Spin-Off, Kraft Foods or any
of its Subsidiaries) before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Kraft Foods’ Annual Report on Form 10-K for the year ended December 31, 2011, or
in any Current Report on Form 8-K or Quarterly Report on Form 10-Q filed
subsequent to December 31, 2011, but prior to May 18, 2012, or, with respect to
Proceedings commenced after the date of the most recent such document but prior
to May 18, 2012, a certificate delivered to the Lenders, that may materially
adversely affect the financial position or results of operations of Kraft Foods
Group and its Subsidiaries taken as a whole (or, prior to the Spin-Off, Kraft
Foods and its Subsidiaries taken as a whole).

(g) Kraft Foods Group owns directly or indirectly 100% of the capital stock of
each other Borrower. Prior to the Spin-Off, Kraft Foods owns directly or
indirectly 100% of the capital stock of Kraft Foods Group.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

 

-38-



--------------------------------------------------------------------------------

ARTICLE V

Covenants

SECTION 5.01 Incorporation of Kraft Foods Covenants by Reference. The provisions
of, and related definitions used in, Article V of the Kraft Foods Revolving
Credit Agreement are incorporated herein by reference in their entirety, but
with the definitions used therein being construed in accordance with the
remaining provisions of this Section. All references in the provisions
incorporated herein by reference to Article V of the Kraft Foods Revolving
Credit Agreement to (a) the “Lenders” shall be deemed to be references to the
Lenders party to this Agreement, (b) a “Borrower” shall be deemed to be
references to Kraft Foods Group and the other Borrowers, (c) the “Administrative
Agent”, an “Advance”, a “Commitment”, an “Event of Default”, a “Guaranty” or
“Required Lenders” shall be deemed to be references to the Administrative Agent,
an Advance, a Commitment, an Event of Default, a Guaranty or the Required
Lenders, respectively, as each such term is defined herein, (d) “the date
hereof” or “the date of this Agreement” shall be deemed to be references to the
date of this Agreement, (e) “hereafter” shall be deemed to be references to
after the date of this Agreement and (f) “this Agreement”, “hereof” or
“hereunder” shall be deemed to be references to this Agreement. All references
herein to any Section of the Kraft Foods Revolving Credit Agreement incorporated
by reference herein shall be deemed to be a reference to such Section as so
incorporated. The provisions of the Sections of the Kraft Foods Revolving Credit
Agreement incorporated by reference herein shall remain in effect as
incorporated on the date hereof (or as amended in accordance with the terms of
this Agreement) notwithstanding the termination of or any amendment to the Kraft
Foods Revolving Credit Agreement. Notwithstanding anything to the contrary
contained herein, upon consummation of the Spin-Off, the provisions incorporated
by reference pursuant to this Section 5.01 shall automatically cease to be a
part of this Agreement and shall be of no further force and effect for any
purpose hereunder.

SECTION 5.02 Affirmative Covenants. Commencing on the date of the Spin-Off and
for long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, Kraft Foods Group will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Kraft Foods Group and its
Subsidiaries taken as a whole.

(b) Maintenance of Total Shareholders’ Equity. Maintain Total Shareholders’
Equity of not less than the Minimum Shareholders’ Equity.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 5 days after the due date for
Kraft Foods Group to have filed its Quarterly Report on Form 10-Q with

 

-39-



--------------------------------------------------------------------------------

the Commission for the first three quarters of each fiscal year, an unaudited
interim condensed consolidated balance sheet of Kraft Foods Group and its
Subsidiaries as of the end of such quarter and unaudited interim condensed
consolidated statements of earnings (or, for any period prior to the Spin-Off,
an unaudited interim condensed combined balance sheet and statement of earnings)
of Kraft Foods Group and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of Kraft Foods Group;

(ii) as soon as available and in any event within 15 days after the due date for
Kraft Foods Group to have filed its Annual Report on Form 10-K with the
Commission for each fiscal year, a copy of the consolidated financial statements
for such year for Kraft Foods Group and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);

(iii) all reports which Kraft Foods Group sends to any of its shareholders, and
copies of all reports on Form 8-K (or any successor forms adopted by the
Commission) which Kraft Foods Group files with the Commission;

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Kraft Foods Group setting forth details of such Event of Default or event and
the action which Kraft Foods Group has taken and proposes to take with respect
thereto; and

(v) such other information respecting the condition or operations, financial or
otherwise, of Kraft Foods Group or any Major Subsidiary as any Lender through
the Administrative Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft Foods Group may make such items available on the Internet at
a website identified by Kraft Foods Group to the Administrative Agent (which
website includes an option to subscribe to a free service alerting subscribers
by e-mail of new Commission filings) or any successor or replacement website
thereof, or by similar electronic means.

(d) Ranking. Each Advance made to Kraft Foods Group and each Guaranty by Kraft
Foods Group of an Advance made to another Borrower hereunder shall at all times
constitute senior Debt of Kraft Foods Group ranking equally in right of payment
with all existing and future senior Debt of Kraft Foods Group and senior in
right of payment to all existing and future subordinated Debt of Kraft Foods
Group.

 

-40-



--------------------------------------------------------------------------------

SECTION 5.03 Negative Covenants. Commencing on the date of the Spin-Off and for
so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, Kraft Foods Group will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Kraft Foods Group or
any Major Subsidiary;

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Kraft Foods Group or any Major Subsidiary;

(ix) precautionary Liens provided by Kraft Foods Group or any Major Subsidiary
in connection with the sale, assignment, transfer or other disposition of assets
by Kraft Foods Group or such Major Subsidiary which transaction is determined by
the Board of Directors of Kraft Foods Group or such Major Subsidiary to
constitute a “sale” under accounting principles generally accepted in the United
States; and

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

 

-41-



--------------------------------------------------------------------------------

(b) Mergers, Etc. Consolidate with or merge into, or, except to the extent
necessary to implement the Spin-Off, convey or transfer, or permit one or more
of its Subsidiaries to convey or transfer, the properties and assets of Kraft
Foods Group and its Subsidiaries substantially as an entirety to, any Person
unless, immediately before and after giving effect thereto, no Default or Event
of Default would exist and, in the case of any merger or consolidation to which
Kraft Foods Group is a party, the surviving corporation is organized and
existing under the laws of the United States of America or any State thereof or
the District of Columbia and assumes all of Kraft Foods Group’s obligations
under this Agreement (including without limitation the covenants set forth in
Article V) by the execution and delivery of an instrument in form and substance
satisfactory to the Required Lenders.

ARTICLE VI

Events of Default

SECTION 6.01 Events of Default. Except as otherwise provided in Section 9.15
following the consummation of the Spin-Off, each of the following events (each
an “Event of Default”) shall constitute an Event of Default:

(a) Any Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or any Borrower shall fail to pay interest on any
Advance, or Kraft Foods Group shall fail to pay any fees payable under
Section 2.09, within ten days after the same becomes due and payable (or after
notice from the Administrative Agent in the case of fees referred to in
Section 2.09(b)); or

(b) Any representation or warranty made or deemed to have been made by any
Borrower (prior to and following the Spin-Off) or by Kraft Foods (prior to the
Spin-Off only) herein or by any Borrower (prior to and following the Spin-Off)
or by Kraft Foods (prior to the Spin-Off only) (or any of their respective
officers) in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed to have been made; or

(c) Any Borrower (or, prior to the Spin-Off, Kraft Foods) shall fail to perform
or observe (i) any term, covenant or agreement contained in Section 5.02(b) or
5.03(b) hereof, or, prior to the Spin-Off, contained in Section 5.01(b) or
5.02(b) of the Kraft Foods Revolving Credit Agreement as incorporated by
reference herein pursuant to Section 5.01 hereof, (ii) any term, covenant or
agreement contained in Section 5.03(a) hereof or, prior to the Spin-Off,
contained in Section 5.02(a) of the Kraft Foods Revolving Credit Agreement as
incorporated by reference herein pursuant to Section 5.01 hereof, if such
failure shall remain unremedied for 15 days after written notice thereof shall
have been given to Kraft Foods Group by the Administrative Agent or any Lender
or (iii) any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to Kraft Foods Group
by the Administrative Agent or any Lender; or

 

-42-



--------------------------------------------------------------------------------

(d) Any Borrower or any Major Subsidiary (or, prior to the Spin-Off, Kraft
Foods) shall fail to pay any principal of or premium or interest on any Debt
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (but excluding Debt arising under this Agreement) of such Borrower,
such Major Subsidiary or Kraft Foods (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt unless adequate provision for any such payment has been
made in form and substance satisfactory to the Required Lenders; or any Debt of
any Borrower or any Major Subsidiary (or, prior to the Spin-Off, Kraft Foods)
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (but excluding Debt arising under this Agreement) shall be declared to
be due and payable, or required to be prepaid (other than by a scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof as a result of a breach by such Borrower,
such Major Subsidiary or Kraft Foods (as the case may be) of the agreement or
instrument relating to such Debt unless adequate provision for the payment of
such Debt has been made in form and substance satisfactory to the Required
Lenders; or

(e) Any Borrower or any Major Subsidiary (or, prior to the Spin-Off, Kraft
Foods) shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Borrower or any Major Subsidiary (or, prior to the
Spin-Off, Kraft Foods) seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its
property constituting a substantial part of the property of Kraft Foods Group
and its Subsidiaries taken as a whole (or, prior to the Spin-Off, Kraft Foods
and its Subsidiaries taken as a whole)) shall occur; or any Borrower or any
Major Subsidiary (or, prior to the Spin-Off, Kraft Foods) shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or any Major Subsidiary (or, prior to the
Spin-Off, Kraft Foods) and there shall be any period of 60 consecutive days
during which a stay of enforcement of such unsatisfied judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect; or

 

-43-



--------------------------------------------------------------------------------

(g) Any Borrower or any ERISA Affiliate (or, prior to the Spin-Off, Kraft Foods)
shall incur, or shall be reasonably likely to incur, liability in excess of
$500,000,000 in the aggregate as a result of one or more of the following:
(i) the occurrence of any ERISA Event; (ii) the partial or complete withdrawal
of any Borrower or any ERISA Affiliate (or, prior to the Spin-Off, Kraft Foods)
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; provided, however, that no Default or Event of Default under
this Section 6.01(g) shall be deemed to have occurred if such Borrower any ERISA
Affiliate or Kraft Foods shall have made arrangements satisfactory to the PBGC
or the Required Lenders to discharge or otherwise satisfy such liability
(including the posting of a bond or other security); or

(h) So long as any Subsidiary of Kraft Foods Group is a Designated Subsidiary,
the Guaranty provided by Kraft Foods Group (prior to and following the Spin-Off)
or Kraft Foods (prior to the Spin Off only) under Article VIII hereof in respect
of such Designated Subsidiary shall for any reason cease (other than in
accordance with the provisions of Article VIII) to be valid and binding on Kraft
Foods Group or Kraft Foods, as applicable, or Kraft Foods Group or Kraft Foods
shall so state in writing; or

(i) Prior to the Spin-Off, the Guaranty provided by Kraft Foods under Article
VIII hereof in respect of Kraft Foods Group shall for any reason cease (other
than in accordance with the provisions of Article VIII) to be valid and binding
on Kraft Foods or Kraft Foods shall so state in writing.

SECTION 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Kraft Foods Group:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower (or, prior to the
Spin-Off, Kraft Foods) under the Federal Bankruptcy Code or any equivalent
bankruptcy or insolvency laws of any state or foreign jurisdiction, (i) the
obligation of each Lender to make Advances shall automatically be terminated and
(ii) the Advances then outstanding, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

 

-44-



--------------------------------------------------------------------------------

ARTICLE VII

The Administrative Agent

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by Kraft Foods
or any Borrower as required by the terms of this Agreement or at the request of
Kraft Foods or such Borrower, and any notice provided pursuant to
Section 5.02(c)(iv). Notwithstanding any provision to the contrary contained
elsewhere herein, no Agent shall have any duties or responsibilities, except
those expressly set forth herein, nor shall any Agent have or be deemed to have
any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against any Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b) may consult with legal counsel (including counsel for any Borrower or Kraft
Foods), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by any
Borrower or Kraft Foods;

 

-45-



--------------------------------------------------------------------------------

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or Kraft Foods or to inspect the property (including the
books and records) of any Borrower or Kraft Foods;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram, telex, registered mail or, for the purposes of
Section 2.02(a) or 2.07(b), email) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03 The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with Kraft Foods, any Borrower, any of their respective
Subsidiaries and any Person who may do business with or own securities of Kraft
Foods Group, Kraft Foods, any Borrower or any such Subsidiary, all as if the
Administrative Agent were not the Administrative Agent and without any duty to
account therefor to the Lenders.

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Co-Administrative Agent, the Paying
Agent, any Co-Syndication Agent, any Co-Documentation Agent, any Joint
Bookrunner or Joint Lead Arranger, or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Co-Administrative Agent, the
Paying Agent, any Co-Syndication Agent, any Co-Documentation Agent, any Joint
Bookrunner or Joint Lead Arranger, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers or Kraft Foods), ratably
according to the respective principal amounts of the Pro Rata Advances then
owing to each of them (or if no Pro Rata Advances are at the time outstanding,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses,

 

-46-



--------------------------------------------------------------------------------

damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement, in each case, to the extent relating to the Administrative
Agent in its capacity as such (collectively, the “Indemnified Costs”), provided
that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by Kraft Foods Group, the Borrowers or
Kraft Foods. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Kraft Foods
Group and may be removed at any time with or without cause by the Required
Lenders. Upon the resignation or removal of the Administrative Agent, the
Required Lenders shall have the right to appoint a successor Administrative
Agent (with the consent of Kraft Foods Group so long as no Event of Default
shall have occurred and be continuing). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may (with the
consent of Kraft Foods Group so long as no Event of Default shall have occurred
and be continuing), on behalf of the Lenders, appoint a successor Administrative
Agent, which shall be (a) a Lender and (b) a commercial bank organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement; provided that
should the Administrative Agent for any reason not appoint a successor
Administrative Agent, which it is under no obligation to do, then the rights,
powers, discretion, privileges and duties referred to in this Section 7.06 shall
be vested in the Required Lenders until a successor Administrative Agent has
been appointed. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

SECTION 7.07 Co-Administrative Agents, Co-Syndication Agents, Co-Documentation
Agents, Joint Bookrunners and Joint Lead Arrangers. (i) JPMorgan Chase Bank,
N.A. and Barclays Bank PLC have been designated as Co-Administrative Agents,
(ii) Citibank, N.A. and The Royal Bank of Scotland plc have been designated as
Co-Syndication Agents,

 

-47-



--------------------------------------------------------------------------------

(iii) Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., HSBC
Securities (USA) Inc. and Wells Fargo Bank, National Association have been
designated as Co-Documentation Agents, (iv) J.P. Morgan Securities LLC, Barclays
Bank PLC, Citigroup Global Markets Inc. and RBS Securities Inc. have been
designated as Joint Bookrunners under this Agreement and (v) J.P. Morgan
Securities LLC, Barclays Bank PLC, Citigroup Global Markets Inc., RBS Securities
Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., HSBC
Securities LLC and Wells Fargo Securities, LLC have been designated as Joint
Lead Arrangers under this Agreement, but the use of the aforementioned titles
does not impose on any of them any duties or obligations greater than those of
any other Lender.

SECTION 7.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other governmental authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE VIII

Guaranty

SECTION 8.01 Guaranty. (a) Kraft Foods hereby unconditionally and irrevocably
guarantees (the undertaking of Kraft Foods contained in this Article VIII being
the “Kraft Foods Guaranty”) the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all obligations of Kraft Foods Group
and each other Borrower now or hereafter existing under this Agreement, whether
for principal, interest, fees, expenses or otherwise (such obligations being the
“Obligations”), and any and all expenses (including counsel fees and expenses)
incurred by the Administrative Agent or the Lenders in enforcing any rights
under the Kraft Foods Guaranty.

(b) Kraft Foods Group hereby unconditionally and irrevocably guarantees (the
undertaking of Kraft Foods Group contained in this Article VIII being the “Kraft
Foods Group Guaranty” and together with the Kraft Foods Guaranty, the
“Guaranty”) the punctual payment

 

-48-



--------------------------------------------------------------------------------

when due, whether at stated maturity, by acceleration or otherwise, of all
obligations of each Designated Subsidiary now or hereafter existing under this
Agreement, whether for principal, interest, fees, expenses or otherwise (such
obligations being the “Designated Subsidiary Obligations”), and any and all
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or the Lenders in enforcing any rights under the Kraft Foods Group
Guaranty.

SECTION 8.02 Guaranty Absolute. Each of Kraft Foods and Kraft Foods Group
guarantees that the Obligations or the Designated Subsidiary Obligations, as
applicable, will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto. The liability of Kraft
Foods under the Kraft Foods Guaranty and Kraft Foods Group under the Kraft Foods
Group Guaranty, as the case may be, shall be absolute and unconditional
irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or the Designated Subsidiary Obligations, as
applicable, or any other amendment or waiver of or any consent to departure from
this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations or the Designated Subsidiary Obligations, as
applicable;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a guaranteed Obligation or Designated Subsidiary Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Kraft Foods Group, any other Borrower or Kraft Foods.

The Kraft Foods Guaranty and the Kraft Foods Group Guaranty, as the case may be,
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Obligations or Designated Subsidiary Obligations,
as applicable, is rescinded or must otherwise be returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy or reorganization of a
Borrower or otherwise, all as though such payment had not been made.

SECTION 8.03 Waivers.

(a) Each of Kraft Foods and Kraft Foods Group hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations or the Designated Subsidiary Obligations, as applicable, and this
Guaranty and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against Kraft Foods
Group, a Borrower or any other Person or any collateral.

 

-49-



--------------------------------------------------------------------------------

(b) Kraft Foods hereby irrevocably waives any claims or other rights that it may
now or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of the obligations of Kraft Foods, under the
Kraft Foods Guaranty or this Agreement, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent or
any Lender against such Borrower or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from such Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to Kraft Foods in violation of the preceding sentence at
any time prior to the later of the cash payment in full of the Obligations and
all other amounts payable under the Kraft Foods Guaranty and the Termination
Date, such amount shall be held in trust for the benefit of the Administrative
Agent and the Lenders and shall forthwith be paid to the Administrative Agent to
be credited and applied to the Obligations and all other amounts payable under
the Kraft Foods Guaranty, whether matured or unmatured, in accordance with the
terms of this Agreement and the Kraft Foods Guaranty, or to be held as
collateral for any Obligations or other amounts payable under the Kraft Foods
Guaranty thereafter arising. Kraft Foods acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the Kraft Foods Guaranty and that the waiver set forth in
this Section 8.03(b) is knowingly made in contemplation of such benefits.

(c) Kraft Foods Group hereby irrevocably waives any claims or other rights that
it may now or hereafter acquire against any Designated Subsidiary that arise
from the existence, payment, performance or enforcement of the obligations of
Kraft Foods Group, under the Kraft Foods Group Guaranty or this Agreement,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Administrative Agent or any Lender against such
Designated Subsidiary or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from such Designated
Subsidiary, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right. If any amount shall be paid to Kraft Foods Group in violation of the
preceding sentence at any time prior to the later of the cash payment in full of
the Designated Subsidiary Obligations and all other amounts payable under the
Kraft Foods Group Guaranty and the Termination Date, such amount shall be held
in trust for the benefit of the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Designated Subsidiary Obligations and all other amounts payable under the Kraft
Foods Group Guaranty, whether matured or unmatured, in accordance with the terms
of this Agreement and the Kraft Foods Group Guaranty, or to be held as
collateral for any Designated Subsidiary Obligations or other amounts payable
under the Kraft Foods Group Guaranty thereafter arising. Kraft Foods Group
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and the Kraft Foods Group
Guaranty and that the waiver set forth in this Section 8.03(c) is knowingly made
in contemplation of such benefits.

SECTION 8.04 Continuing Guaranty. (a) Subject to Section 8.05, the Kraft Foods
Guaranty is a continuing guaranty and shall (i) remain in full force and effect
until

 

-50-



--------------------------------------------------------------------------------

payment in full of the Obligations (including any and all Obligations which
remain outstanding after the Termination Date) and all other amounts payable
under the Kraft Foods Guaranty, (ii) be binding upon each of Kraft Foods and its
successors and assigns, and (iii) inure to the benefit of and be enforceable by
the Lenders, the Administrative Agent and their respective successors,
transferees and assigns.

(b) The Kraft Foods Group Guaranty is a continuing guaranty and shall (i) remain
in full force and effect until payment in full of the Designated Subsidiary
Obligations (including any and all Designated Subsidiary Obligations which
remain outstanding after the Termination Date) and all other amounts payable
under the Kraft Foods Group Guaranty, (ii) be binding upon each of Kraft Foods
Group and its successors and assigns, and (iii) inure to the benefit of and be
enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns.

SECTION 8.05 Termination of Kraft Foods Guaranty. Notwithstanding anything to
the contrary contained herein, upon consummation of the Spin-Off, the Kraft
Foods Guaranty shall automatically terminate and Kraft Foods shall automatically
be released from the Kraft Foods Guaranty and from all claims, liabilities or
obligations thereunder or in respect thereof. The Administrative Agent, at the
request of Kraft Foods Group or Kraft Foods and at the sole expense of Kraft
Foods Group, shall execute and deliver to Kraft Foods Group and Kraft Foods all
releases or other documents reasonably requested to evidence such termination
and release.

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower or Kraft Foods
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and Kraft Foods Group, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders (including Defaulting
Lenders) affected thereby and Kraft Foods Group, do any of the following:
(a) waive any of the conditions specified in Sections 3.01, 3.02 or 3.03 (it
being understood and agreed that any waiver or amendment of a representation,
warranty, covenant, Default or Event of Default shall not constitute a waiver of
any condition specified in Section 3.01, 3.02 or 3.03 unless the amendment or
waiver so provides), (b) increase the Commitments of the Lenders or subject the
Lenders to any additional obligations, (c) reduce the principal of, or the
amount or rate of interest on, the Pro Rata Advances or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Pro Rata Advances or any fees or other amounts
payable hereunder, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Pro Rata Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) release Kraft Foods Group or, except as provided in
Article VIII and in Section 9.15, Kraft Foods from any of its obligations under
Article VIII, (g) change Section 2.16 in a manner that would alter the pro rata
sharing of payments required thereby (other than to extend the Termination Date
applicable

 

-51-



--------------------------------------------------------------------------------

to the Advances and Commitments of consenting Lenders and to compensate such
Lenders for consenting to such extension; provided that (i) no amendment
permitted by this parenthetical shall reduce the amount of or defer any payment
of principal, interest or fees to non-extending Lenders or otherwise adversely
affect the rights of non-extending Lenders under this Agreement and (ii) the
opportunity to agree to such extension and receive such compensation shall be
offered on equal terms to all the Lenders) or (h) amend this Section 9.01;
provided further that no waiver of the conditions specified in Section 3.04 in
connection with any Competitive Bid Borrowing shall be effective unless
consented to by all Lenders making Competitive Bid Advances as part of such
Competitive Bid Borrowing; and provided further that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement, (y) this Agreement may
be amended with the written consent of the Administrative Agent, Kraft Foods
Group and the Augmenting Lenders pursuant to Section 2.18 and (z) no amendment,
waiver or consent shall, unless in writing and signed by Kraft Foods in addition
to the Lenders required above to take such action, affect the rights or
obligations of Kraft Foods hereunder.

SECTION 9.02 Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied, or
delivered (or in the case of any Notice of Borrowing or Notice of Competitive
Bid Borrowing, emailed), as follows:

if to Kraft Foods Group or any other Borrower:

c/o Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Treasurer, NF667

Fax number: (847) 646-7612;

with a copy to:

c/o Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Vice President and Corporate Secretary, NF583

Fax number: (847) 646-2753;

and, for any notice or other communication delivered prior to the Spin-Off,

c/o Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Treasurer, NF667

Fax number: (847) 646-7612;

 

-52-



--------------------------------------------------------------------------------

if to Kraft Foods, as guarantor:

Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Vice President and Corporate Secretary, NF583

Fax number: (847) 646-2753;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule II hereto;

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to the Administrative Agent :

c/o JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, NY 10179

Attention: Jocelyn T. Shields

Email: Jocelyn.t.shields@jpmorgan.com

Fax number: (212) 270-6637

with a copy to:

JPMorgan Loan Services

1111 Fannin Street

10th Floor

Houston, Texas 77002

Attention: Lisa A. McCants

Email: lisa.a.mccants@jpmorgan.com

Fax number: 713-750-2956;

or, as to any Borrower, Kraft Foods or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Kraft Foods Group and the
Administrative Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed, respectively, except that notices and communications to
the Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent, or if the date of receipt
is not a Business Day, as of 9:00 a.m. (New York City time) on the next
succeeding Business Day. Delivery by telecopier or email of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

-53-



--------------------------------------------------------------------------------

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses.

(a) Administrative Agent; Enforcement. Kraft Foods Group agrees to pay on demand
all reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (excluding any cost or expenses for administration
related to the overhead of the Administrative Agent), modification and amendment
of this Agreement and the documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent and the Joint Bookrunners with respect thereto and
with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement (which, insofar as such costs and expenses
relate to the preparation, execution and delivery of this Agreement and the
closing hereunder, shall be limited to the reasonable fees and expenses of
Cahill, Gordon & Reindel LLP), and all costs and expenses of the Lenders and the
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and expenses of the Lenders and the Administrative Agent), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement and the other documents to be delivered hereunder.

(b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.11, acceleration of the
maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Kraft Foods Group pursuant to Section 9.07(a) or for any
other reason, Kraft Foods Group shall, upon demand by any Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. Without prejudice to the survival of any other agreement
of any Borrower or Kraft Foods Group hereunder, the agreements and obligations
of each Borrower and Kraft Foods Group contained in Section 2.02(c), 2.05, 2.12,
2.15, this Section 9.04(b) and Section 9.04(c) shall survive the payment in full
of principal and interest hereunder.

(c) Indemnification. Each Borrower jointly and severally agrees to indemnify and
hold harmless each Agent, each Joint Lead Arranger and each Lender and each of
their respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which

 

-54-



--------------------------------------------------------------------------------

may be incurred by or asserted against any Indemnified Party, in each case in
connection with or arising out of, or in connection with the preparation for or
defense of, any investigation, litigation, or proceeding (i) related to this
Agreement or any of the other documents delivered hereunder, the Advances or any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by any Borrower, whether or not such Indemnified Party is a party to
such transaction, or (ii) related to any Borrower’s or Kraft Foods’ consummation
of any transaction or proposed transaction contemplated hereby (whether or not
consummated) or entering into this Agreement, or to any actions or omissions of
any Borrower or Kraft Foods, any of their respective Subsidiaries or affiliates
or any of its or their respective officers, directors, employees or agents in
connection therewith, in each case whether or not an Indemnified Party is a
party thereto and whether or not such investigation, litigation or proceeding is
brought by any Borrower, Kraft Foods or any other Person; provided, however,
that no Borrower shall be required to indemnify an Indemnified Party from or
against any portion of such claims, damages, losses, liabilities or expenses
that is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party.

SECTION 9.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Kraft Foods
Group or any other Borrower (or, prior to the Spin-Off, Kraft Foods) against any
and all of the obligations of any Borrower or Kraft Foods Group (or, prior to
the Spin-Off, Kraft Foods) now or hereafter existing under this Agreement,
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. Each Lender shall promptly notify
the appropriate Borrower or Kraft Foods, as the case may be, after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its affiliates under this Section 9.05 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its affiliates may have.

SECTION 9.06 Binding Effect. (a) This Agreement shall be binding upon and inure
to the benefit of each of the Borrowers, Kraft Foods, the Administrative Agent
and each Lender and their respective successors and assigns, except that none of
any Borrower or Kraft Foods shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of each of the Lenders.

(b) Notwithstanding anything to the contrary contained herein, upon consummation
of the Spin-Off, Kraft Foods shall automatically cease to be a party to this
Agreement and this Agreement shall no longer be binding upon Kraft Foods;
provided, that Kraft Foods shall continue to have the benefit of Sections 8.05
and 9.15.

 

-55-



--------------------------------------------------------------------------------

SECTION 9.07 Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Pro
Rata Advances owing to it), subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than, except in the
case of an assignment made pursuant to Section 9.07(h), any Competitive Bid
Advances owing to such Lender or any Competitive Bid Notes held by it);

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event, other than
with respect to assignments to other Lenders, or affiliates of Lenders, be less
than $10,000,000, subject in each case to reduction at the sole discretion of
Kraft Foods Group, and shall be an integral multiple of $1,000,000;

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or (e) has occurred and is continuing, Kraft Foods Group (such consents not to
be unreasonably withheld or delayed and such consents by Kraft Foods Group shall
be deemed given if no objection is received by the assigning Lender and the
Administrative Agent from Kraft Foods Group within ten (10) Business Days after
notice of such proposed assignment has been delivered to Kraft Foods Group);
provided, that no consent of the Administrative Agent or Kraft Foods Group shall
be required for an assignment to another Lender or an affiliate of a Lender; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Kraft Foods Group shall pay or cause to be paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.12 and 2.15) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

 

-56-



--------------------------------------------------------------------------------

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or Kraft Foods or the performance or observance by any Borrower
or Kraft Foods of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
regulations of the Department of Labor of any Plan subject to Title I of ERISA
or Section 4975 of the Internal Revenue Code or (B) the assignment or Advance is
not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; (vii) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Kraft Foods
Group.

(d) Register. The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, Kraft Foods, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this

 

-57-



--------------------------------------------------------------------------------

Agreement. The Register shall be available for inspection by any Borrower or any
Lender (or, prior to the Spin-Off, Kraft Foods) at any reasonable time and from
time to time upon reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Kraft Foods Group hereunder) shall remain
unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Kraft Foods Group, the other Borrowers, Kraft Foods, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement,

(iv) each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e), (f) or (g)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (e) of this Section,

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower or Kraft Foods therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, and

(vi) a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Kraft Foods Group’s
or the relevant Borrower’s prior written consent (not to be unreasonably
withheld or delayed).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the relevant Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

-58-



--------------------------------------------------------------------------------

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to any Borrower or Kraft Foods furnished
to such Lender by or on behalf of any Borrower or Kraft Foods; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any confidential
information relating to any Borrower or Kraft Foods or any of their respective
Subsidiaries received by it from such Lender.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or central bank performing similar functions in
accordance with Regulation A.

(h) Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) any Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment that requires the consent of all the
Lenders and that has been consented to by the Required Lenders or (iv) any
Lender shall become a Defaulting Lender, Kraft Foods Group shall have the right,
at its own expense, upon notice to such Lender and the Administrative Agent,
(A) to terminate the Commitment of such Lender or (B) to require such Lender to
transfer and assign at par and without recourse (in accordance with and subject
to the restrictions contained in Section 9.07) all its interests, rights and
obligations under this Agreement to one or more other financial institutions
acceptable to Kraft Foods Group and approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed), which shall assume such
obligations; provided, that (x) in the case of any replacement of a
Non-Consenting Lender, each assignee shall have consented to the relevant
amendment, (y) no such termination or assignment shall conflict with any law or
any rule, regulation or order of any governmental authority and (z) the
Borrowers or the assignee (or assignees), as the case may be, shall pay to each
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Advances made by it hereunder and all other amounts accrued for its account
or owed to it hereunder. Kraft Foods Group will not have the right to terminate
the commitment of any Lender, or to require any Lender to assign its rights and
interests hereunder, if, prior to such termination or assignment, as a result of
a waiver by such Lender or otherwise, the circumstances entitling Kraft Foods
Group to require such termination or assignment cease to apply. Each Lender
agrees that, if Kraft Foods Group elects to replace such Lender in accordance
with this Section 9.07, it shall promptly execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence the assignment and
shall deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Advances) subject to such Assignment and Acceptance;
provided that the failure of any such Lender to execute an Assignment and
Acceptance shall not render such assignment invalid and such assignment shall be
recorded in the Register.

 

-59-



--------------------------------------------------------------------------------

SECTION 9.08 Designated Subsidiaries.

(a) Designation. Kraft Foods Group may at any time, and from time to time after
the Effective Date, by delivery to the Administrative Agent of a Designation
Agreement duly executed by Kraft Foods Group and the respective Subsidiary and
substantially in the form of Exhibit D hereto, designate such Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement and such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Administrative Agent shall promptly notify each Lender of each such
designation by Kraft Foods Group and the identity of the respective Subsidiary.

Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy (other than with respect to Designated Subsidiaries
formed under the laws of any nation that is a member of the Organization for
Economic Cooperation and Development as of the date hereof), law or regulation
to which such Lender is, or would be upon the making of such Advance, subject.
In addition, each Lender shall have the right to make any Advances to any
Designated Subsidiary that is a Foreign Subsidiary of Kraft Foods Group through
an affiliate or non-U.S. branch of such Lender designated by such Lender at its
sole option; provided such designation and Advance does not, in and of itself,
subject the Borrowers to greater costs pursuant to Section 2.12 or 2.15 than
would have been payable if such Lender made such Advance directly.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly, upon and
only upon its receipt of a request therefor from Kraft Foods Group). Thereafter,
the Lenders shall be under no further obligation to make any Advance hereunder
to such former Designated Subsidiary until such time as it has been redesignated
a Designated Subsidiary by Kraft Foods Group pursuant to Section 9.08(a).

SECTION 9.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the substantive laws of the State of New York
without regard to choice of law doctrines.

SECTION 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-60-



--------------------------------------------------------------------------------

SECTION 9.11 Jurisdiction, Etc.

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the United States District Court of the
Southern District of New York, and any appellate court thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such court. Each of Kraft Foods
and each Borrower hereby agrees that service of process in any such action or
proceeding brought in any such court may be made upon the process agent
appointed pursuant to Section 9.11(b) (the “Process Agent”) and each Designated
Subsidiary hereby irrevocably appoints the Process Agent its authorized agent to
accept such service of process, and agrees that the failure of the Process Agent
to give any notice of any such service shall not impair or affect the validity
of such service or of any judgment rendered in any action or proceeding based
thereon. Each Borrower and Kraft Foods further irrevocably consents to the
service of process in any such action or proceeding in any such court by the
mailing thereof by any parties hereto by registered or certified mail, postage
prepaid, to such Borrower or Kraft Foods, as applicable, at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law
or to bring any action or proceeding relating to this Agreement or the Notes in
the courts of any jurisdiction.

(b) Appointment of Process Agent. Kraft Foods Group agrees to appoint a Process
Agent from the Effective Date through the repayment in full of all Obligations
hereunder (i) to receive on behalf of Kraft Foods (prior to the Spin-Off only),
each Borrower and each Designated Subsidiary and their respective property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any New York State or Federal court
sitting in New York City arising out of or relating to this Agreement and
(ii) to forward forthwith to Kraft Foods (prior to the Spin-Off only), each
Borrower and each Designated Subsidiary at their respective addresses copies of
any summons, complaint and other process which such Process Agent receives in
connection with its appointment. Kraft Foods Group will give the Administrative
Agent prompt notice of such Process Agent’s address.

(c) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York state
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

-61-



--------------------------------------------------------------------------------

(ii) To the extent permitted by applicable law, each of the Borrowers, Kraft
Foods and the Lenders shall not assert and hereby waives, any claim against any
other party hereto or any of their respective affiliates, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to this Agreement
or any related document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Advance or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each of the parties
hereto hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor. For the avoidance of doubt, the waiver of claims for such
damages against each Borrower and Kraft Foods shall not limit the indemnity
obligations set forth in Section 9.04(c).

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

SECTION 9.12 Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Kraft Foods Group, any other Borrower
or Kraft Foods to any other Person without the consent of Kraft Foods Group,
other than (a) to such

 

-62-



--------------------------------------------------------------------------------

Agent’s or such Lender’s affiliates and their officers, directors, employees,
agents and advisors and, as contemplated by Section 9.07(f), to actual or
prospective assignees and participants, and then, in each such case, only on a
confidential basis; provided, however, that such actual or prospective assignee
or participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement,
(b) as required by any law, rule or regulation or judicial process, and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions.

SECTION 9.13 Integration. This Agreement and the Notes represent the agreement
of Kraft Foods Group, the other Borrowers, Kraft Foods, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, Kraft Foods Group, the other Borrowers, Kraft Foods or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the Notes other than the matters referred to in Sections 2.09(b)
and 9.04(a), the Fee Letter and any other fee letters entered into among Kraft
Foods Group and the Joint Bookrunners, if any, and except for any
confidentiality agreements entered into by Lenders in connection with this
Agreement or the transactions contemplated hereby.

SECTION 9.14 USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Patriot Act.

SECTION 9.15 Status of Kraft Foods Following Spin-Off. Notwithstanding any other
provision contained in this Agreement, (a) upon the consummation of the
Spin-Off, all obligations and liabilities of Kraft Foods under or in connection
with this Agreement and the transactions contemplated hereby, whether as a
guarantor, pursuant to any representation, covenant, indemnity or other
undertaking or otherwise, and whether based on contract or any other theory,
shall terminate and be of no further force or effect and (b) following the
consummation of the Spin-Off, no event, representation, agreement or
circumstance (including any of the foregoing that would but for this Section
constitute a Default or Event of Default) relating to Kraft Foods or its
Subsidiaries (other than Kraft Foods Group and such other Subsidiaries of Kraft
Foods on the date hereof as shall be Subsidiaries of Kraft Foods Group following
the Spin-Off) or to their respective obligations or liabilities under or in
connection with this Agreement prior to the Spin-Off shall constitute or be
deemed to constitute a Default or Event of Default hereunder, or shall result in
any failure of a condition to borrowing under Article III, or shall result in
any liability on the part of Kraft Foods Group or its Subsidiaries, whether
based on contract or any other theory.

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

KRAFT FOODS GROUP, INC. By:  

/s/ Barbara L. Brasier  

  Name: Barbara L. Brasier   Title:   Senior Vice President and Treasurer KRAFT
FOODS INC., as Guarantor By:  

/s/ Barbara L. Brasier  

  Name: Barbara L. Brasier   Title:   Senior Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Administrative Agent, Paying Agent and Lender

By:  

/s/ Tony Yung  

  Name: Tony Yung   Title:   Executive Director

 

S-2



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Co-Administrative Agent and Lender

By:  

/s/ Ritam Bhalla  

 

Name: Ritam Bhalla

Title:   Director

 

S-3



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent and Lender,

By:  

/s/ Carolyn Kee  

 

Name: Carolyn Kee

Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Co-Documentation Agent and Lender

By:  

/s/ Karl Studer  

 

Name: Karl Studer

Title:   Director

 

By:  

/s/ Stephan Brectbuel  

 

Name: Stephan Brectbuel

Title:   Assistant Vice President

 

S-5



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

By:  

/s/ Ming K. Chu  

 

Name: Ming K. Chu

Title:   Vice President

 

By:  

/s/ Heidi Sandquist  

 

Name: Heidi Sandquist

Title:   Director

 

DEUTSCHE BANK SECURITIES INC., as
Co-Documentation Agent

By:  

/s/ Ming K. Chu  

 

Name: Ming K. Chu

Title:   Vice President

 

By:  

/s/ Heidi Sandquist  

 

Name: Heidi Sandquist

Title:   Director

 

S-6



--------------------------------------------------------------------------------

HSBC BANK USA, National Association, as
Co-Documentation Agent and Lender

By:  

/s/ Robert J. Devir  

 

Name: Robert J. Devir

Title:   Managing Director

 

S-7



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as
Co-Documentation Agent, Co-Syndication Agent and Lender

By:  

/s/ Michaela V. Galluzzo  

 

Name: Michaela V. Galluzzo

Title:   Director

 

RBS Securities Inc., as Joint Bookrunner and Joint Lead Arranger

By:  

/s/ Peter Klein  

 

Name: Peter Klein

Title:   Managing Director

 

S-8



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and Lender

By:  

/s/ Daniel R. Van Aken

  Name: Daniel R. Van Aken   Title:   Director

 

S-9



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ William F. Sweeney

  Name: William F. Sweeney   Title:   Managing Director

 

S-10



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Mike Shryock

  Name: Mike Shryock   Title:   Managing Director

 

By:  

/s/ Fik Durmus

  Name: Fik Durmus   Title:   Director

 

S-11



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Ramon Garcia

  Name: Ramon Garcia   Title:   Vice President

 

S-12



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender

By:

 

/s/ Mattias Guillet

  Name: Mattias Guillet   Title:   Director

 

By:

 

/s/ Blake Wright

  Name: Blake Wright   Title:   Managing Director

 

S-13



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

  Name: Mark Walton   Title:   Authorized Signatory

 

S-14



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title:   Deputy General Manager

 

S-15



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ David Cole

  Name: David Cole   Title:   Authorized Signatory

 

S-16



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

By:  

/s/ Christine Howatt

  Name: Christine Howatt   Title:   Authorized Signatory

 

S-17



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Navneet Khanna

  Name: Navneet Khanna   Title:   Vice President

 

S-18



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title:   Associate Director By:  

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title:   Associate Director

 

S-19



--------------------------------------------------------------------------------

CoBank, ACB, as a Lender By:  

/s/ Rick Metzger

  Name: Rick Metzger   Title:   Vice President

 

S-20



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ James P. Byrnes

  Name: James P. Byrnes   Title:   Senior Vice President

 

S-21



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Jon R. Hinard

  Name: Jon R. Hinard   Title:   Senior Vice Presient

 

S-22



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as a Lender

By:  

/s/ Andrei Bourdine

  Name: Andrei Bourdine   Title:   Assistant Vice President

 

S-23



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:  

/s/ Karen Czys

  Name: Karen Czys   Title:   Officer

 

S-24